


109 HR 5836 IH: Comprehensive Tuberculosis

U.S. House of Representatives
2006-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5836
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2006
			Mr. Brown of Ohio
			 (for himself and Mrs. Wilson of New
			 Mexico) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act with respect to
		  making progress toward the goal of eliminating tuberculosis, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Comprehensive Tuberculosis
			 Elimination Act of 2006.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Title I—Centers for Disease Control and Prevention
					Subtitle A—National program for elimination of
				tuberculosis
					Sec. 101. National program.
					Subtitle B—Interagency collaboration
					Sec. 111. Advisory council for elimination of
				tuberculosis.
					Subtitle C—New tools for tuberculosis elimination
					Sec. 121. New tools.
					Subtitle D—Authorizations of appropriations
					Sec. 131. Authorizations of appropriations.
					Title II—National Institutes of Health
					Sec. 201. Activities of National Heart, Lung, and Blood
				Institute.
					Sec. 202. Activities of National institute of Allergy and
				Infectious Diseases.
					Sec. 203. John E. Fogarty International Center for Advanced
				Study in the Health Sciences.
					Sec. 204. Loan repayment programs regarding research on
				tuberculosis.
				
			2.FindingsThe Congress finds as follows:
			(1)Each year approximately 9 million people
			 become ill with active tuberculosis (TB) and 2 million of those
			 people die. This is a direct result of the disease having the ability to
			 develop resistance to treatments and to travel easily across borders.
			(2)In 2005, there
			 were 14,093 cases of active TB reported in the United States. However, the
			 decline of 3.8 percent in the national TB case rate from 2004 to 2005 was one
			 of the smallest declines in more than a decade.
			(3)In addition to
			 those with active TB, an estimated 10 to 15 million people in the United States
			 have latent TB.
			(4)The increasing
			 occurrence of multidrug resistant TB, including extensively drug-resistant
			 TB—which is resistant to at least two main first-line drugs and additionally to
			 three or more of the six classes of second-line drugs—raises concerns of a
			 future epidemic of virtually untreatable TB.
			(5)New tools are
			 needed to more effectively prevent, diagnose, and treat TB. The standard method
			 of diagnosing TB is over 100 years old, and fails to adequately detect TB in
			 children and those coinfected with HIV/AIDS. The newest class of anti-TB drug
			 is 40 years old, while rates of multidrug resistant TB are rising
			 globally.
			ICenters for
			 Disease Control and Prevention
			ANational program for
			 elimination of tuberculosis
				101.National
			 programSection 317E of the
			 Public Health Service Act (42 U.S.C. 247b-6) is amended—
					(1)by striking the heading for the section and
			 inserting the following: national program for elimination of
			 tuberculosis; and
					(2)by
			 amending subsection (b) to read as follows:
						
							(b)Research and
				development; demonstration projects; education and trainingWith respect to the prevention, control and
				elimination of tuberculosis, the Secretary may, directly or through grants to
				public or nonprofit private entities, carry out the following:
								(1)Research, with priority given to research
				and development concerning—
									(A)clinical trials to
				evaluate the safety and effectiveness of new drugs, diagnostics, and vaccines
				for latent tuberculosis infection and active tuberculosis;
									(B)epidemiological
				studies of populations at risk of tuberculosis; and
									(C)field studies to evaluate the effectiveness
				of new drugs, diagnostics, and vaccines, and evaluation of efforts to eliminate
				the disease.
									(2)Demonstration
				projects for—
									(A)the development of
				regional capabilities to prevent, control and eliminate tuberculosis;
									(B)the
				intensification of efforts to prevent, detect, and treat tuberculosis among
				African Americans and reduce or eliminate the racial disparity in the incidence
				of tuberculosis in that population;
									(C)the intensification of efforts to control
				tuberculosis along the United States-Mexico border and among United
				States-Mexico binational populations;
									(D)the intensification
				of efforts to prevent, detect, and treat tuberculosis among foreign-born
				persons who are in the United States; and
									(E)collaboration with Immigration and Customs
				Enforcement to identify and treat immigrants with active or latent tuberculosis
				infection.
									(3)A public
				information and education program.
								(4)Education,
				training and clinical skills improvement activities for health professionals,
				including allied health personnel and emergency response employees.
								(5)Provide support for the Tuberculosis Trials
				Consortium, the Tuberculosis Epidemiologic Studies Consortium, and Regional
				Training and Medical Consultation Centers to carry out activities under
				paragraphs (1) through (4).
								(6)Collaboration with international
				organizations and foreign countries in carrying out such
				activities.
								.
					BInteragency
			 collaboration
				111.Advisory
			 council for elimination of tuberculosis
					(a)In
			 generalSection 317E(f) of
			 the Public Health Service Act (42 U.S.C. 247b-6(f)) is amended—
						(1)by redesignating paragraph (5) as paragraph
			 (6); and
						(2)by
			 striking paragraphs (2) through (4), and inserting the following:
							
								(2)DutiesThe Council shall provide advice and
				recommendations regarding the elimination of tuberculosis to the Secretary, the
				Assistant Secretary for Health, and the Director of the Centers for Disease
				Control and Prevention. In addition, the Council shall, with respect to
				eliminating such disease, provide to the Secretary and other appropriate
				Federal officials advice on—
									(A)coordinating the
				activities of the Public Health Service and other Federal agencies that relate
				to the disease, including activities under subsection (b); and
									(B)efficiently
				utilizing the Federal resources involved.
									(3)National
				plan
									(A)In
				generalIn carrying out paragraph (2), the Council shall make
				recommendations on the development, revision, and implementation of a national
				plan to eliminate tuberculosis in the United States.
									(B)ConsultationIn
				carrying out subparagraph (A), the Council shall consult with public and
				private entities, including—
										(i)individuals who
				are scientists, physicians, and other health professionals, who are not
				officers or employees of the Federal Government and who represent the
				disciplines relevant to tuberculosis elimination;
										(ii)members of
				public-private partnerships established to address the elimination of
				tuberculosis ;
										(iii)members of
				national and international nongovernmental organizations established to address
				tuberculosis elimination; and
										(iv)members from the
				general public who are knowledgeable with respect to tuberculosis elimination
				including individuals who have or have had tuberculosis.
										(C)Certain
				components of planIn
				carrying out subparagraph (A), the Council shall—
										(i)consider the
				recommendations of the Institute of Medicine regarding the elimination of
				tuberculosis;
										(ii)consider
				recommendations for the involvement of the United States in continuing global
				and cross-border tuberculosis control activities in countries where a high
				incidence of tuberculosis directly affects the United States such as Mexico;
				and
										(iii)review the
				extent to which progress has been made toward eliminating tuberculosis.
										(4)Annual
				reportThe Council shall annually submit to Congress and the
				Secretary a report on the activities carried under this section, other than
				subsection (g). Each such report shall include the opinion of the Council on
				the extent to which its recommendations regarding the elimination of
				tuberculosis have been implemented, including with respect to—
									(A)activities under
				subsection (b); and
									(B)the national plan
				referred to in paragraph (3).
									(5)CompositionThe
				Council shall be composed of—
									(A)representatives
				from the Centers for Disease Control and Prevention, the National Institutes of
				Health, the United States Agency for International Development, the Agency for
				Healthcare Research and Quality, the Health Resources and Services
				Administration, the United States-Mexico Border Health Commission, and other
				Federal departments and agencies that carry out significant activities related
				to tuberculosis;
									(B)State and local
				tuberculosis control and public health and officials;
									(C)individuals who are scientists, physicians,
				laboritorians, and other health professionals who represent disciplines
				relevant to tuberculosis elimination;
									(D)members of
				national and international nongovernmental organizations established to address
				the elimination of tuberculosis; and
									(E)members from the
				general public who are knowledgeable with respect to the elimination of
				tuberculosis, including individuals who have or have had
				tuberculosis.
									.
						(b)Rule of
			 construction regarding current membershipWith respect to the
			 advisory council under section 317E(f) of the Public Health Service Act, the
			 amendments made by subsection (a) may not be construed as terminating the
			 membership on such council of any individual serving as such a member as of the
			 day before the date of the enactment of this Act.
					CNew tools for
			 tuberculosis elimination
				121.New
			 toolsSection 317E of the
			 Public Health Service Act (42 U.S.C. 247b–6) is amended—
					(1)by redesignating
			 subsection (g) as subsection (h); and
					(2)by inserting after
			 subsection (f) the following subsection:
						
							(g)New tools for
				elimination of tuberculosis
								(1)Research and
				development on drugs, diagnostics, and vaccines The Secretary,
				acting through the Director of the Centers for Disease Control and Prevention,
				shall expand, intensify, and coordinate research and development and related
				activities of such Centers to develop new tools for the elimination of
				tuberculosis, including drugs, diagnostics, and vaccines.
								(2)Federal
				tuberculosis task force
									(A)DutiesThe
				Federal Tuberculosis Task Force (established in December 2001 as part of the
				Centers for Disease Control and Prevention) (in this subsection referred to as
				the Task Force) shall provide to the Secretary and other
				appropriate Federal officials advice on the implementation of paragraph (1),
				include advice regarding the efficient utilization of the Federal resources
				involved.
									(B)National plan
				for new tools developmentIn carrying out paragraph (1), the Task
				Force shall make recommendations on the development of a national plan for the
				development of new tools for the elimination of tuberculosis, including drugs,
				diagnostics, and vaccines.
									(C)ConsultationIn
				developing the national plan under paragraph (1), the Task Force shall consult
				with—
										(i)scientists,
				physicians, and other health professionals and who represent the specialties
				and disciplines relevant to the research under consideration;
										(ii)members from public-private partnerships or
				foundations (or both) engaged in research relevant to research under
				consideration;
										(iii)members of
				national and international nongovernmental organizations established to address
				tuberculosis elimination;
										(iv)members from the
				general public who are knowledgeable with respect to tuberculosis, including
				individuals who have or have had tuberculosis; and
										(v)scientists,
				physicians, and other health professionals who reside in a foreign country with
				a substantial incidence or prevalence of tuberculosis, and who represent the
				specialties and disciplines relevant to the research under
				consideration.
										(3)Grants and
				contractsThe Secretary shall carry out paragraph (1) directly
				and through awards of grants, cooperative agreements, and contracts to public
				and private entities, including—
									(A)public-private
				partnerships;
									(B)academic
				institutions, including institutions of higher education;
									(C)research
				institutions; and
									(D)the Tuberculosis Trials Consortium and the
				Tuberculosis Epidemiologic Studies
				Consortium.
									.
					DAuthorizations of
			 appropriations
				131.Authorizations
			 of appropriationsSection 317E
			 of the Public Health Service Act, as amended by section 121(1) of this Act, is
			 amended by amending subsection (h) to read as follows:
					
						(h)Authorization of
				appropriations
							(1)General
				program
								(A)In
				generalFor the purpose of carrying out this section, other than
				subsection (g), there are authorized to be appropriated $528,000,000 for fiscal
				year 2007, and such sums as may be necessary for each of the fiscal years 2008
				through 2011.
								(B)Priority in
				expenditure of fundsIn
				expending amounts appropriated under subparagraph (A), the Secretary shall give
				priority to making grants under subsection (a) to States, which Core grants to
				States and local tuberculosis programs shall be distributed on the basis of a
				formula developed by the Secretary that takes into account the level of
				tuberculosis morbidity in each State, and other relevant factors in each State
				regarding the disease. The preceding sentence does not require the Secretary to
				modify the formula that was used by the Secretary for such grants for fiscal
				year 2006.
								(2)New
				tools
								(A)In
				generalFor the purpose of carrying out subsection (g), there are
				authorized to be appropriated $100,000,000 for fiscal year 2007, and such sums
				as may be necessary for each of the fiscal years 2008 through 2011.
								(B)LimitationThe
				authorization of appropriations established in subparagraph (A) for a fiscal
				year is effective only if the amount appropriated under paragraph (1) for such
				year equals or exceeds the amount appropriated to carry out this section for
				fiscal year
				2006.
								.
				IINational
			 Institutes of Health
			201.Activities of
			 National Heart, Lung, and Blood InstituteSubpart 2 of part C of title IV of the
			 Public Health Service Act (42 U.S.C.
			 285b et seq.) is amended by inserting after section 424B the following
			 section:
				
					424C.Tuberculosis
						(a)In
				GeneralThe Director of the Institute shall expand, intensify,
				and coordinate research and development and related activities of the Institute
				with respect to tuberculosis, including activities toward the goal of
				eliminating such disease.
						(b)Certain
				ActivitiesActivities under subsection (a) shall include—
							(1)enhancing basic
				and clinical research on tuberculosis; and
							(2)expanding research
				on the relationship between such disease and the human immunodeficiency
				virus.
							(c)Research
				Education
							(1)Tuberculosis
				academic awardsThe Director of the Institute may provide awards
				to faculty of schools of medicine or osteopathic medicine to assist such
				faculty in developing high quality curricula in such schools designed to
				significantly increase the opportunities for interested individuals, including
				students of the school and practicing physicians and nurses, to learn the
				principles and practices of preventing, managing, and controlling
				tuberculosis.
							(2)Tuberculosis/pulmonary
				infection awardsThe Director of the Institute may provide awards
				to support the career development of clinically trained professionals who are
				committed to research regarding pulmonary infections and tuberculosis by
				providing for supervised study and research.
							(3)Authorization of
				appropriations
								(A)Tuberculosis
				academic awardsFor the
				purpose of carrying out paragraph (1), there are authorized to be appropriated
				$5,000,000 for fiscal year 2007, and such sums as may be necessary for each of
				the fiscal years 2008 through 2011.
								(B)Tuberculosis/pulmonary
				infection awardsFor the purpose of carrying out paragraph (2),
				there are authorized to be appropriated $5,000,000 for fiscal year 2007, and
				such sums as may be necessary for each of the fiscal years 2008 through
				2011.
								.
			202.Activities of
			 National institute of Allergy and Infectious DiseasesSection 447A of the
			 Public Health Service Act (42 U.S.C.
			 285f–2) is amended—
				(1)by redesignating
			 subsection (b) as subsection (c);
				(2)by inserting after
			 subsection (a) the following subsection:
					
						(b)Activities under
				subsection (a) shall include activities to develop a tuberculosis vaccine. Such
				activities shall be carried out in accordance with the blueprint for
				tuberculosis vaccine development described in the report prepared pursuant to
				the workshop convened in March 1998 by the Advisory Council for Elimination of
				Tuberculosis, the Director of the National Vaccine Program, and the Director of
				the Institute.
						;
				and
				(3)in subsection (c)
			 (as so redesignated), in the first sentence—
					(A)by striking
			 and after 1994,; and
					(B)by inserting
			 before the period the following: , $240,000,000 for fiscal year 2007,
			 and such sums as may be necessary for each of the fiscal years 2008 through
			 2011.
					203.John E. Fogarty
			 International Center for Advanced Study in the Health SciencesSection 482 of the
			 Public Health Service Act (42 U.S.C.
			 287b) is amended—
				(1)by inserting
			 (a) In General.— before
			 The general purpose;
				(2)in subsection (a)
			 (as so designated), by inserting after Health Sciences the
			 following: (in this subpart referred to as the
			 Center); and
				(3)by adding at the
			 end the following subsection:
					
						(b)Tuberculosis
							(1)In
				generalIn carrying out subsection (a) with respect to
				tuberculosis, the Center shall expand, intensify, and coordinate international
				activities of the Center for research and training.
							(2)International
				training programIn carrying out paragraph (1), the Center shall
				carry out an international training program regarding tuberculosis. Such
				program shall be modeled after the international training program carried out
				by the Center with respect to the human immunodeficiency
				virus.
							.
				204.Loan repayment
			 programs regarding research on tuberculosisPart G of title IV of the
			 Public Health Service Act (42 U.S.C.
			 288 et seq.) is amended—
				(1)by redesignating
			 the second section 487F as section 487G; and
				(2)by inserting after
			 section 487G (as so redesignated) the following section:
					
						487H.Loan repayments regarding research on
		  tuberculosisIn carrying out
				sections 487C, 487E, and 487F, the Secretary shall seek to ensure that, for
				fiscal year 2007 and subsequent fiscal years, a portion of amounts appropriated
				to carry out such sections is reserved for the purpose of entering into
				contracts under which (in accordance with the section involved) individuals
				will conduct research on
				tuberculosis.
						.
				
